        Case 3:19-cv-00839-BAJ-RLB       Document 24     04/13/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


  JAMIE FRANCISCO                                                     CIVIL ACTION

  VERSUS

  WALMART, ET AL.                                            NO. 19-00839-BAJ-RLB

                              RULING AND ORDER

      Before the Court are four motions: Defendant Walmart, Inc.’s Motion To

Dismiss For Failure To State A Claim (Doc. 14); Defendant Reckitt Benckiser Group

PLC d/b/a Mead Johnson Nutrition Company’s (“Mead Johnson”) Motion To Dismiss

Pursuant To Federal Rule Of Civil Procedure 12(b)(6) (Doc. 15); Plaintiff’s pro se

Motion For Preliminary Default Judgment Against Walmart (Doc. 16); and Plaintiff’s

pro se Motion For Preliminary Default Judgment Against Mead Johnson (Doc. 22).

The Magistrate Judge has issued two Reports, which, collectively, recommend that

Plaintiff’s motions for preliminary default be denied because Defendants each timely

filed motions to dismiss, and, further, that Defendants’ motions to dismiss be granted

because Plaintiff has failed to state an actionable federal claim. (Docs. 21, 23). There

is no objection to the Magistrate Judge’s recommendations.

      Having carefully considered each motion in light of the well-pleaded

allegations stated in Plaintiff’s pro se complaint, the Court APPROVES the

Magistrate Judge’s Reports and ADOPTS them as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Preliminary Default Against
        Case 3:19-cv-00839-BAJ-RLB       Document 24    04/13/21 Page 2 of 2




Walmart (Doc. 16) be and is hereby DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Default

Against Mead Johnson (Doc. 22) be and is hereby DENIED.

      IT IS FURTHER ORDERED that Walmart’s Motion to Dismiss (Doc. 14) and

Mead Johnson’s Motion to Dismiss (Doc. 15) be and are hereby each GRANTED IN

PART, and that Plaintiff’s federal claims against Walmart and Mead Johnson be and

are hereby DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims, and that Plaintiff’s state

law claims against Walmart and Mead Johnson be and are hereby DISMISSED

WITHOUT PREJUDICE.

      Judgment shall be entered separately.

                                Baton Rouge, Louisiana, this 13th day of April, 2021



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          2
